Citation Nr: 1312212	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  03-12 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for depression, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel






INTRODUCTION

The Veteran served with the United States Army Reserve from approximately June 1990 to August 1999.  She also had verified periods of active duty for training from June 17, 1995, to June 30, 1995, and from August 8, 1997, to August 16, 1997. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In August 2006, November 2009, January 2011, and April 2012 the Board remanded the issue on appeal for further development.  Most recently, the Board remanded the issue to obtain an addendum to a VA examination report. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.


FINDING OF FACT

Depression was not manifested during active service from June 17, 1995, to June 30, 1995, or from August 8, 1997, to August 16, 1997; it is not the result of an injury or disease incurred or aggravated in the line of duty during ACDUTRA or INACDUTRA; and it has not been shown to be causally or etiologically related to a service-connected disability. 


CONCLUSION OF LAW

Depression was not incurred in active service; was not incurred or aggravated in any period of ACDUTRA or INACDUTRA, and is not secondary to service-connected disabilities.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the duty to notify the Veteran was satisfied by notice letters sent to the Veteran in August 2003, August 2006, and February 2010.  Specifically, in the August 2003 and August 2006 letters, the RO provided the Veteran with a description of the evidence necessary to establish service connection under the theory of direct service connection.  The August 2006 and February 2010 letters notified the Veteran as to how VA determines disability ratings and effective dates as per the Court's decision in Dingess.  In the February 2010 letter, the RO provided the Veteran with a description of the evidence necessary to establish service connection under the theory of secondary service connection.  Although satisfactory notice was provided after the initial adjudication of the Veteran's claim, the claim was subsequently readjudicated several times, most recently in a November 2012 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  

The duty to assist was also met in this case.  The service treatment records and all identified pertinent VA and private treatment records have been obtained and associated with the file.  VA examinations with respect to the issue on appeal were obtained in May 2010 and January 2012, with an addendum opinion being provided by the January 2012 examiner in May 2012.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case in January 2012 and May 2012 are adequate, as they were predicated on a review of the claims file and all pertinent evidence of record.  The report of examination and addendum provided adequate medical information/opinions needed to adjudicate the affected claim.  Also, the opinions included detailed consideration and discussion of the Veteran's medical history.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

VA has also assisted the Veteran and her representative throughout the course of this appeal by providing her with a November 2004 statement of the case (SOC), and January 2009, October 2010, January 2010, and November 2012 SSOCs, which informed her of the laws and regulations relevant to her claim.  Additionally, the Board finds that VA has substantially complied with the Board's August 2006, November 2009, January 2011, and April 2012 remand directives with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board finds the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claims and did in fact participate.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service connected disease or injury.  Disability which is proximately due to or the result of a service connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service connected disability aggravates a nonservice connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of nonservice-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ." 38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  The term "active duty for training" includes, "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. § 3.6(c)(1).  The term "inactive duty for training" includes, "duty (other than full-time duty) prescribed for Reserves by the Secretary concerned under section 206 of title 37 or any other provision of law" or "special additional duties authorized for Reserves (including commissioned officers of the Reserve Corps of the Public Health Service ) by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned."  38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. § 3.6(d)(1),(2). 

As noted in the Introduction, the Veteran had a period of active duty for training from June 17, 1995, to June 30, 1995, during which time she was disabled due to a left ankle injury and a left paracervical and trapezius muscle strain.  The Veteran also apparently had a period of active duty for training from August 8, 1997, to August 16, 1997, during which time she was disabled due to a right knee injury.  Service connection is currently in effect for bursitis of the left ankle, traumatic arthritis of the right knee, and left paracervical and trapezius muscle strain.  Because the Veteran has been found to be disabled from these injuries during periods of active duty for training, by means of this service, she is a "veteran" under the law.  Moreover, the periods from June 17, 1995, to June 30, 1995, and from August 8, 1997, to August 16, 1997, are now considered active service.  As to the remainder of her service in the Army Reserves, she is not a "veteran" unless or until it is shown that she "was disabled . . . . from a disease or injury incurred or aggravated in line of duty" during a period of active duty for training (ACDUTRA) or unless or until it is shown that she "was disabled . . . . from an injury incurred or aggravated in line of duty" during a period of inactive duty for training (INACDUTRA).  If she was so disabled, such a period of ACDUTRA or INACDUTRA is then considered "active military service" and she is then considered a "veteran" for that period of service. 

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active or inactive duty for training.  The effect is that an individual who has served only on active or inactive duty for training must establish a service-connected disability in order to achieve veteran status and to be entitled to compensation.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the advantage of certain evidentiary presumptions provided by law to assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period active or inactive duty for training.  Id. at 470-471 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period). 

Where a veteran served ninety days or more during a period of war or after December 31, 1946, and certain chronic diseases, including psychosis, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In other words, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  However, the Veteran is not entitled to the chronic disease presumptions, as she has not been shown to have active, continuous service for at least 90 days.  38 C.F.R. § 3.307(a)(1). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

The Veteran contends that she is entitled to service connection for depression secondary to her service-connected disabilities.  Specifically, she asserts that her claimed depression is due to the pain she experiences as a result of her service-connected disabilities.  The Board notes that her current service-connected disabilities are traumatic arthritis of the right knee, left ankle bursitis, and left paracervical and trapezius suprascapular muscle strain.

Initially, the Board notes that the Veteran does not contend, and the evidence does not show, that she is entitled to service connection for depression on a direct basis, as having been incurred during any period of active service or ACDUTRA.  The service treatment records are negative for any psychiatric complaints or treatment during any period of the Veteran's service.  A March 1999 Report of Medical History prior to the Veteran's discharge from service reveals that the Veteran denied having a history of depression or excessive worry, or nervous trouble of any sort.  Upon clinical evaluation at that time, no psychiatric abnormalities were noted.

The earliest evidence of any depression contained in the claims file is a July 2002 VA treatment record noting an assessment of depression.  A May 2003 VA treatment entry reflects that the Veteran reported a 6 or 7 month history of feeling depressed due to her chronic foot and knee pain.  The assessment was depression.

Private treatment records also show that the Veteran was assessed with depression in August 2003, but do not contain an opinion regarding the etiology of such.

Ongoing VA treatment records show that the Veteran has continued to be diagnosed with and treated for depressive disorder not otherwise specified, mild major depression, and anxiety disorder not otherwise specified.

In May 2010, the Veteran underwent a VA examination by a VA psychologist, during which the claims file was reviewed.  The Veteran reported a post-military stressor of having her house flood 2 to 3 years prior to that time and losing many of her belongings.  The Veteran denied having any formal mental health history prior to or during service.  She indicated that she first saw a VA psychiatrist in 2007.  The Veteran reported that she first noticed her depressive symptoms in 2002/2003.  She stated that she saw the social worker in the VA Women's Clinic for three sessions from May to September 2003.  The examiner noted that the social worker had indicated that the Veteran was attributing her depressive symptoms to pain and had provided a 6 to 7 month history of depressive symptoms.  The Veteran eventually saw a psychiatrist in 2007 and has been followed regularly by psychiatry since that time.  During the examination, the Veteran denied any life event or triggering occurrence to which she attributes the onset of her depression.  Overall, she said, she attributes her depression to her chronic pain and associated disability.  

The examiner provided a diagnosis of moderate recurrent major depressive disorder.  The examiner commented that the Veteran clearly attributes her depression to her knee, ankle, and hip pain.  The examiner added that the Veteran clearly attributes her depression to her chronic pain, which she explained is due to her rheumatoid arthritis.  The examiner stated that it was beyond her professional scope to make a determination about whether the Veteran's rheumatoid arthritis is related to her limited motion of the ankle, back strain, and lower leg condition.  If they are medically related, then it is more likely than not that the Veteran's depression is secondary to her service-connected condition.  If, however, her rheumatoid arthritis is not medically related to her limited motion of the ankle, back strain, and lower leg condition, then it is less likely than not that the Veteran's depression is secondary to her service-connected condition. 

In November 2011, the RO denied the Veteran entitlement to service connection for rheumatoid arthritis.  

The Veteran underwent another VA mental disorders examination in January 2012, during which the claims file was reviewed.  The Veteran reported the frequency of her bad days as 2 to 3 times per week.  She said that currently, when she has bad days they are primarily secondary to the health issues of her family and worries about what she is going to do for herself.  She indicated that at least 4 days out of the week, her pain is acceptably manageable from all sources.  She did say that if she were not in pain, she would probably do more.  The examiner reported that during their conversations, the Veteran did not mention pain in any spontaneous way as a primary source of depression.  She did bring it up somewhat collaterally, but her reported frequency of good days and bad days did not seem completely congruent with what she described as the level of her pain.  

After examining the Veteran and reviewing the claims file, the examiner diagnosed dysthymia.  The examiner noted that the primary reasons the Veteran cites for her depression is her failure to make a better life for herself and the generally poor health condition of numerous family members.  She does describe herself as being in pain "all the time," although, she admits that pain is manageable at least 4 days per week.  Her previous description of having bad days with depression 2 to 3 days per week is not quite congruent with her description of the pattern of her pain.  Accordingly, the examiner opined that it was less likely than not that the Veteran's pain can clearly be identified as the proximal or immediate or primary cause of her depression.  The examiner said that overall, the weight of the evidence does not suggest that, given the series of evaluations, it would be probable that at least 50 percent would relate the Veteran's service-connected injuries to her depression and 50 percent would not.  It was the examiner's opinion that the evidence suggests it is less likely than not that there is a clear connection between her various service-connected disabilities and her depression.

Pursuant to the Board's April 2012 remand instructions, after reviewing the claims file, the January 2012 VA examiner provided an addendum to the January 2012 examination report in May 2012.  The examiner stated that he truly believes that when a person is asked what factors maintain a depression, if pain is a significant factor, the person is likely to spontaneously mention it.  At the time of the January 2012 examination, the Veteran did not spontaneously make an issue of the pain as a factor in her depression.  Notably, she reported that she attempted to maintain a positive attitude and her description of the frequency of depressive symptoms was vague enough to prompt to the diagnosis of dysthymia.  Assuming that "proximally caused" indicates that there is a clear causative connection between an observed phenomenon or symptoms and some antecedent event or process, the Veteran did not provide convincing evidence of proximal cause.  The examiner stated that the issue of aggravation is, for all practical purposes, assumptive.  For example, in the May 2010 VA examiner's report, the psychologist indicated that the Veteran attributes depression to her pain.  However, the Veteran notably did not do so in her contact with the current examiner.  The Veteran was certainly given the opportunity to completely describe the spectrum of causes of her depression.  For all practical purposes, it can be assumed (although there is no direct evidence) that someone who has significant pain and who can be demonstrated to have depression in any form might reasonably be thought likely to be less depressed if they had no pain.  The primarily evidential argument for possible aggravation could be the Veteran's indication that her ruminations about things that she might have done with her life could be influenced by her injuries.  She did not, however, directly make the case.  The examiner concluded that, accordingly, if one wishes to attend to the evidence without assumption or speculation, there is insufficient evidence to clearly state that any dysthymia present is clearly proximally caused or proximally aggravated by her various service-connected joint complaints.  The examiner also remarked that on the basis of the current data, he could not develop data either from the claims file or from the Veteran's narrative that clearly support the concept of proximal cause or aggravation without speculation or, frankly, projection.  

The examiner further explained that to the degree that pain may influence the Veteran's speculations about what she might have done with her life, it has to be remembered that this is an individual who is now 73 years of age, and modeling the life stages of Ericsson, she may be engaging in a life review, which is appropriate for an individual of that age and normal in the developmental spectrum of psychological activity.  The examiner cannot, therefore, even state clearly that it is more likely that not that the Veteran's life review is secondary to her pain.  The examiner clearly cannot eliminate the possibility the Veteran might have made a better case for proximal cause or aggravation when she saw the May 2010 VA examiner, and can only respond to what has been written in the previous reports and to what the Veteran told him at the time of her examination.  

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for depression, to include as secondary to service-connected disabilities. 

With respect to whether there is medical evidence of a current diagnosis of depression, the Veteran has been variously diagnosed with depression, depressive disorder not otherwise specified, major depression, major depressive disorder, anxiety disorder not otherwise specified, and, most recently, dysthymia.  

As noted above, the Veteran does not contend, and the evidence does not show, that she is entitled to service connection for depression on a direct basis, as having been incurred during any period of active service or ACDUTRA.  Any period of INACDUTRA is not applicable as the claimed depression is not a disability due to an injury incurred or aggravated in the line of duty.  Rather, she asserts that her claimed depression is due to the pain she experiences as a result of her service-connected disabilities of traumatic arthritis of the right knee, left ankle bursitis, and left paracervical and trapezius suprascapular muscle strain.

Thus, this case turns on whether there is evidence of a nexus between the Veteran's diagnosed depression and her service-connected disabilities.  In this case, no examiner has attributed the Veteran's diagnosed depression to her service-connected disabilities.  In contrast, after reviewing the claims file, the January 2012 examiner opined that it was less likely than not that the Veteran's pain can clearly be identified as the proximal or immediate or primary cause of her depression.  It was the examiner's opinion that the evidence suggests it is less likely than not that there is a clear connection between her various service-connected disabilities and her depression.  Further, this examiner concluded in May 2012 that there is insufficient evidence to clearly state that any dysthymia present is clearly proximally caused or proximally aggravated by her various service-connected joint complaints.  The examiner also remarked that on the basis of the current data, he could not develop data either from the claims file or from the Veteran's narrative that clearly support the concept of proximal cause or aggravation without speculation or, frankly, projection.  

The Board also observes that the May 2010 VA opinion is inadequate upon which to make a determination.  In this regard, the examiner notes that the Veteran is service-connected for limited motion of the ankle, back strain, and lower leg condition.  However, the Veteran is service-connected for left ankle bursitis, traumatic arthritis of the right knee, and muscle strain of the left paracervical and trapezius suprascapular.  Although the examiner may be referring to the service-connected right knee as the lower leg condition and the muscle strain of the left paracervical and trapezius suprascapular as back strain, it is not clear.  Accordingly, it is possible that part of the premise upon which the examiner based her opinion is incorrect.  Further, the examiner did not provide a rationale as to why it was less likely as not that the Veteran's depression was related to her service-connected disabilities.

The Board recognizes the statements of the Veteran that her claimed depression is due to pain experienced as a result of her service-connected disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of the Veteran's diagnosed depression or dysthymia, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Veteran is not competent to provide an opinion as to the etiology of any depression or dysthymia.  Furthermore, the Board finds that the medical evidence of record pertaining to the etiology of such disorders is more persuasive than the Veteran's lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for depression, to include as secondary to service-connected disabilities.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application in the instant case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49.  Consequently, entitlement to service connection for depression, to include as secondary to service-connected disabilities, must be denied.


ORDER

Entitlement to service connection for depression, to include as secondary to service-connected disabilities, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


